                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              HUNTINGTON DIVISION


JASON HOWARD CHINN, et al.,

              Plaintiffs,

v.                                                       Case No. 3:19-cv-00853


SUPERINTENDENT SEREAL;
WESTERN REGIONAL JAIL;
and MAJOR ALDRIGE,

              Defendants.



                      MEMORANDUM OPINION and ORDER

       Twenty prisoners at the Western Regional Jail and Correctional Facility in

Barboursville, West Virginia have jointly filed a Complaint pursuant to 42 U.S.C. § 1983,

alleging that the defendants are violating the Eighth Amendment to the United States

Constitution by subjecting the prisoners in the special management unit to inhumane

living conditions. Plaintiffs claim that they spend 12-16 hours per day in lockdown, are

deprived of recreational time, are precluded from participating in educational and

rehabilitation opportunities, and are denied access to religious services. Plaintiffs request

prospective injunctive relief and payment of court-related costs.

       Although the United States Court of Appeals for the Fourth Circuit has not

explicitly ruled that multiple prisoners are prohibited from joining together as plaintiffs

in a single § 1983 action, at least one circuit has determined that the Prison Litigation

Reform Act (“PLRA”) bars such joinders. Hubbard v. Haley, 262 F.3d 1194, 1198 (11th


                                             1
Cir. 2001) (holding that PRLA requirement of a separate filing fee for each prisoner

prevents prisoners from joining claims under Fed. R. Civ. P. 20). “Even in light of more

flexible holdings in other circuits regarding the permissive joinder of multiple prisoner

plaintiffs, see Hagan v. Rogers, 570 F.3d 146, 157 (3d Cir. 2009); Boriboune v. Berge, 391

F.3d 852, 855 (7th Cir. 2004); In re Prison Litigation Reform Act, 105 F.3d 1131, 1137-38

(6th Cir. 1997), courts in [the Fourth Circuit] have found the analysis in Hubbard

persuasive and have declined to permit prisoner plaintiffs to join in one civil action.”

Griffin v. Nettles, No. 4:18-cv-02469-RBH-TER, 2018 WL 4701293 (D.S.C. Nov. 22,

2013) (collecting cases); also Battle v. S.C. Dep’t of Corr., No. 2:18-cv-719-TMC, 2019 WL

926415, at *8, n. 9 (D.S.C. Feb. 26, 2019); Galeas v. United States, No. 5:14-CT-3225-F,

2015 WL 1433547, at *1 (E.D.N.C. Mar. 27, 2015); Fleming v. Francis, No. 5:13–CV–

21991, 2014 WL 2589755, at *1 (S.D.W. Va. June 10, 2014) (“The undersigned finds that

multiple-prisoner plaintiffs may not proceed in forma pauperis in the same civil action”);

Watterson v. Terrell, No. 1:10CV184–RJC, 2010 WL 3522331, at *1 (W.D.N.C. Sept. 7,

2010) (finding that multiple plaintiffs subject to the PLRA may not join a lawsuit “so as

to pro-rate the mandatory filing fee.”); Greene v. Phipps, No. 7:09-cv-00100, 2009 WL

3055232, at *6 (W.D. Va. Sept. 24, 2009) (citing to the conclusion in Hubbard that by

joining parties and claims in one case, prisoners seek to bypass the PLRA’s three-strikes

provision and filing fee requirement).

       Another persuasive reason for disallowing multiple prisoners to join in one § 1983

complaint is the well-settled principle that “it is plain error for a pro se inmate to

represent other inmates in a class action,” Fowler v. Lee, 18 Fed. Appx. 164, 165 (4th Cir.

2001). Typically in these cases, one prisoner takes a leading role by completing the

complaint form and addressing the filing fee. In this case, only Plaintiff Chinn filed an

                                            2
Application to Proceed Without Prepayment of Fees and Costs, and only Chinn signed the

Complaint. Ofori v. Clarke, No. 7:18-cv-00587, 2019 WL 4344289, at * 2 (W.D. Va. Sept.

12, 2019) (holding that a prisoner “cannot sign pleadings on behalf of other pro se litigants

asking for relief on their behalf.”). As noted above, prisoners are each responsible for their

own filing fee under 28 U.S.C. §1915(b)(1), but have used joinder as a way to lessen the

financial burden, Davidson v. Thompson, No. 18-3084-SAC, 2019 WL 1317465, at *2 (D.

Kan. Mar. 22, 2019), as well as to decrease their chances of obtaining a “strike” under the

PLRA’s three strikes rule. Taylor v. First Medical Management, 508 F. App’x 488, 493

(6th Cir. 2012).

       Finally, while the living conditions about which the plaintiffs complain are

collectively described as inhumane, it is likely that the plaintiffs have been exposed to

varying levels of alleged harm at different times, involving different transactions with

different defendants. However, the complaint does not set out specific factual allegations

for each plaintiff. Consequently, joinder is not appropriate as each plaintiff’s claim will

require individualized factual development and determination. See Griffin, 2018 WL

4701293, at *1. Accordingly, the claims of the plaintiffs should be separated into discreet

civil actions and each must undergo a preliminary review pursuant to 28 U.S.C. §

1915(e)(2).

       Therefore, the Clerk of Court is directed as follows:

       This civil action, 3:19-cv-00853, shall pertain only to Plaintiff Jason Howard Chinn

and shall be styled Jason Howard Chinn v. Superintendent Sereal, Western Regional Jail,

and Major Aldrige. The Clerk is ORDERED to open a new civil action for each of the

following plaintiffs, listing the same defendants as those named above:

       1.     Vernon Dale Helmick

                                              3
       2.     Elvis Leo Russell, Jr.

       3.     Michael Crawford

       4.     Edward Lee Lewis

       5.     Greg White

       6.     Shannon Baker

       7.     Cornell Cordon

       8.     Kevin Lell

       9.     Jeffery Sutton

       10.    Alex Davis

       11.    Gary Higginbothom

       12.    Galen McGuire

       13.    John Rollins

       14.    Joseph Cruickshank

       15.    Todd Rose

       16.    Jeffrey Spencer

       17.    Donald Porter

       18.    Mike Smith

       19.    Jacob Miller

       Once the new civil actions are open, the nineteen Plaintiffs listed above shall be

terminated as parties in this civil action. In each newly-opened action, this Order shall be

docketed, followed by the Complaint filed herein, and the Standing Order Re Assignment

of Magistrate Judges. Upon the opening and docketing of the new cases, the Clerk is

ORDERED to provide each Plaintiff with a form complaint under § 1983 and an

Application to Proceed Without Prepayment of Fees and Costs. Each plaintiff is

                                             4
ORDERED to complete, sign, and file a complaint on his own behalf, stating factual

allegations pertinent to his experience at the Western Regional Jail and Correctional

Facility, and to either pay the $400 filing fee or submit the fully completed Application

within twenty days of the date of this Order. Plaintiffs are advised that a failure to file

the complaint, and either pay the filing fee or submit the Application, will result in a

recommendation that their case be dismissed for failure to prosecute.

      Each plaintiff is also hereby advised of his obligation as a pro se plaintiff to

promptly notify the Clerk of Court of any changes in his addresses.

      The Clerk is directed to provide a copy of this Order to all of the plaintiffs.

                                          ENTERED: January 30, 2020




                                             5
